     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.312 Page 1 of 16

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    TIMOTHY JUNYOUNG PARK,                               Case No.: 20cv242-BAS (MSB)
12                                        Plaintiff,
                                                           ORDER ON JOINT MOTION FOR
13    v.                                                   DETERMINATION OF DISCOVERY
                                                           DISPUTE
14    JAGUAR LAND ROVER NORTH AMERICA,
                                                           [ECF No. 21]
      LLC, et.al.
15
                                      Defendants.
16
17
            Before this Court is a Joint Motion for Determination of Discovery Dispute filed by
18
      Plaintiff Timothy Park (“Plaintiff”) and Defendant Jaguar Land Rover North America, LLC
19
      (“Defendant”) on July 16, 2020, contesting the sufficiency of Defendant’s responses to
20
      certain of Plaintiff’s Requests for Production of Documents (“RFPs”). (ECF No. 21.) The
21
      Court will address each of three disputed issues in turn.
22
                                           I.   BACKGROUND
23
            Plaintiff initially filed this lemon law case in San Diego Superior Court on January
24
      26, 2020, relating to Defendant’s failure to repair or repurchase Plaintiff’s Certified Pre-
25
      owned 2016 Jaguar F-Type (“the Vehicle”). (ECF No. 1-3 at 4-9.) In his complaint,
26
      Plaintiff alleges that he purchased the Vehicle, manufactured and distributed by
27
      Defendant, on or around July 2, 2019. (Id. at 5.) The Vehicle was covered by express,
28
                                                       1
                                                                                    20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.313 Page 2 of 16

1     written and implied warranties guaranteeing the utility and performance of the
2     vehicle. (Id. at 5-6) Plaintiff claims that during the warranty period, he experienced
3     numerous defects that substantially interfered with the Vehicle’s use and value,
4     including “defects which . . . caused low battery warnings, supercharger failure and
5     continuing issues, rattling noises, exhaust issues, Vehicle failure to start, various
6     dashboard warning lights, wheel bearing issues, squeak when stopping, quiescent box
7     internal failure, and other defects.” (Id. at 5-6.) Defendants failed multiple times to
8     repair the Vehicle and refused to buy it back. (Id. at 5-6, 8.) Plaintiff brings four causes
9     of action under the Song-Beverly Consumer Warranty Act (“the Act”), three for breach
10    of warranty and one for failure to promptly repurchase product. (Id. at 4-10.)
11                                       II.   LEGAL STANDARD
12          The Federal Rules of Civil Procedure authorize parties to obtain discovery
13    regarding any nonprivileged matter that is relevant to any claim or defense and
14    proportional to the needs of the case, “considering the importance of the issues at stake
15    in the action, the amount in controversy, the parties’ relative access to relevant
16    information, the parties’ resources, the importance of the discovery in resolving the
17    issues, and whether the burden or expense of the proposed discovery outweighs its
18    likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevant information need not be admissible at
19    trial to be discoverable. Id. District courts have broad discretion to determine relevancy
20    for discovery purposes. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
21    Similarly, district courts have broad discretion to limit discovery where the discovery
22    sought is “unreasonably cumulative or duplicative, or can be obtained from some other
23    source that is more convenient, less burdensome, or less expensive”; the requesting
24    party has had ample opportunity to obtain discovery; or the discovery sought is beyond
25    the scope of Federal Rule of Civil Procedure 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).
26          Though courts “have a wide latitude in controlling discovery,” Rule 26(b)(2)
27    dictates that limitations are proper where the burden or expense of the discovery
28    requests outweighs the benefits of disclosure. U.S. Fidelity and Guar. Co. v. Lee
                                                    2
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.314 Page 3 of 16

1     Investments LLC, 641 F. 3d 1126, 1136 (9th Cir. 2011) (internal citations omitted). The
2     Advisory Committee emphasizes that the objective behind the addition of the
3     proportionality language to Rule 26(b)(1) “is to guard against redundant or
4     disproportionate discovery” and “to encourage judges to be more aggressive in
5     identifying and discouraging discovery overuse.” Fed. R. Civ. P. 26, advisory committee
6     note, 2015 amendments.
7           A party may request the production of any document within the scope of Federal
8     Rule of Civil Procedure 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the
9     response must either state that inspection and related activities will be permitted as
10    requested or state an objection to the request, including the reasons.” Fed. R. Civ. P.
11    34(b)(2)(B). The responding party is responsible for all items in “the responding party’s
12    possession, custody or control.” Fed. R. Civ. P. 34(a)(1).
13          When a party seeks to avoid disclosure of certain documents based on a claim of
14    privilege, it bears the burden of establishing that privilege. See, e.g., Davis v. Fendler,
15    650 F.2d 1154, 1160 (9th Cir. 1981) (defendant failed to adequately support his claim of
16    privilege); R.J. Reynolds Tobacco v. Philip Morris, Inc., 29 F. App'x 880, 882 (3d Cir. 2002)
17    (holding subpoena recipient failed to meet its burden because “the skeletal descriptions
18    in its privilege log do not support a trade secret privilege”).
19          “A plaintiff pursuing an action under the Song-Beverly Act has the burden to
20    prove the following elements: (1) the product had a defect or nonconformity covered by
21    the express warranty; (2) the product was presented to an authorized representative of
22    the manufacturer for repair; and (3) the manufacturer or its representative did not
23    repair the defect or nonconformity after a reasonable number of repair attempts.”
24    Robertson v. Fleetwood Travel Trailers of California, Inc., 50 Cal. Rptr. 3d 731, 741
25    (2006) (citing Oregel v. Am. Isuzu Motors, Inc., 109 Cal. Rptr. 2d 583 (2001)). If a
26    plaintiff can establish that the violation of the Act was willful, the judgment may include
27    a civil penalty up to twice the amount of actual damages. Cal. Civ. Code § 1794(c);
28    Zargarian v. BMW of N. Am., LLC, Case No. CV 18-4857-RSWL (PLAx), 2019 WL 6111732,
                                                    3
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.315 Page 4 of 16

1     at *2 (C.D. Cal. Sept. 23, 2019), review denied, No. CV 18-4857-RSWL-PLA, 2019 WL
2     6111733 (C.D. Cal. Nov. 5, 2019). Whether “the manufacturer, distributor, or retailer
3     reasonably and in good faith believed the facts did not call for a refund or replacement”
4     is relevant to the willfulness determination. Id. at *2.
5                                            III.     ANALYSIS
6           The disputed RFP responses fall into three categories: (1) the identity and contact
7     information of the Vehicle’s prior owner (“Prior Owner”) as well as the warranty repair
8     history performed during the prior ownership, which Defendant redacted from service
9     records; (2) documents identifying other owners of the same year, make and model as
10    the Vehicle, who complained to Defendant about the battery draining issue Plaintiff
11    alleged in the Complaint; and (3) documents relied on by Defendant to develop the
12    technical service bulletins performed on the Vehicle. (ECF No. 21-1 at 2, 3, 6.)
13    A.    RFP Nos. 5, 7, 13: Prior Owner’s Identity and Contact Information and Warranty
14          Repair History
15          Plaintiff’s RFP Nos. 5, 7, and 13 are at issue because Defendant has redacted the
16    identity and contact information for the Prior Owner, as well as the warranty repair
17    history during the period of prior ownership. (ECF No. 21-1 at 2-3, 8; see also ECF No.
18    21-3 at 9-12 (showing redaction of warranty repair history).) Plaintiff contends that the
19    Prior Owner is a critical witness regarding the Vehicle’s history of performance,
20    maintenance and repair, particularly because Defendant claims that Plaintiff caused the
21    Vehicle’s battery-related issues by installing an insurance dongle. (ECF No. 21-1 at 2.)
22    Similarly, Plaintiff argues that the warranty repair history is relevant evidence. (Id. at 2.)
23    Defendant argues that because it has produced records that capture “the subjective
24    complaints of the then current owner [of the Vehicle]”, “the description of the repairs
25    done by dealership technicians”, and the “subjective diagnostic information in the
26    [Vehicle] that captures when any errors or malfunctions occur,” the Prior Owner’s
27    identity and personal information are not relevant to the instant dispute and should be
28    protected by a privacy privilege. (Id. at 8.)
                                                       4
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.316 Page 5 of 16

1           1.     Relevance
2           Defendant objected to any disclosure of documents related to the Prior Owner as
3     not relevant or proportional to the needs of the case. (See, e.g., ECF No. 21-2 at 9.) This
4     Court finds the Prior Owner’s identity and contact information are both relevant and
5     proportional to the needs of the case. Contrary to Defendant’s assertion that “the
6     repair orders for the [Vehicle] prior to Plaintiff’s ownership do not note or reflect any of
7     the issues complained of in Plaintiff’s complaint,” (ECF No. 21-1 at 8), Plaintiff has
8     attached an Internal Service Contract and Claim Detail Report regarding a service
9     performed on October 1, 2018 (approximately nine months before Plaintiff purchased
10    the Vehicle). (ECF No. 21-3 at 13-14.) These documents show that the Prior Owner
11    requested a battery replacement because of weak or low battery power and the battery
12    not operating properly. (Id. at 13-14.) At the time of the repair, the technician replaced
13    the inoperative battery after performing a complete battery, starter, and charging
14    system diagnostic. (Id.) A claim list report produced by Defendant in discovery and
15    attached to the Joint Motion shows that on August 12, 2019, the month after Plaintiff
16    purchased the Vehicle, Plaintiff presented the Vehicle to the dealership noting that the
17    low battery light was on. (Id. at 11.) The technician again found that the battery had
18    failed, and it was necessary to replace the faulty battery. (Id.)
19          This history suggests to the Court that the Prior Owner is likely to have further
20    information about the Vehicle’s performance, such as how the Vehicle performed
21    leading up to the October 1, 2018 request for a battery replacement, and how the
22    Vehicle performed thereafter. Such evidence may very well bear on whether there was
23    a defect in the vehicle related to Plaintiff’s complaints of, among other things, “low
24    battery warnings, supercharger failure and continuing issues, . . . Vehicle failure to start,
25    [and] various dashboard warning lights.” (ECF No. 1-3 at 5.) While the Prior Owner’s
26    testimony appears relevant in any event, the fact that Defendant has referenced the
27    Vehicle’s performance under the Prior Owner in its interrogatory responses that
28    evidently question whether Plaintiff caused the battery issues he complained of, (see,
                                                    5
                                                                                    20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.317 Page 6 of 16

1     e.g., ECF No. 21-2 at 10), further supports this Court’s conclusion that the Prior Owner is
2     a percipient witness, likely to give relevant testimony. For the same reasons, the
3     redacted warranty repair history from the prior ownership is relevant.
4           2.     Privacy Privilege
5           Defendant further objected to the RFPs to the extent that they sought the Prior
6     Owner’s name and contact information because such information is protected by the
7     Prior Owner’s right to privacy. (See, e.g., id. at 10.) Plaintiff maintains that privacy
8     interests do not shelter witness’ identity and contact information from disclosure and
9     the protective order in this case [ECF No. 19] will sufficiently address any privacy
10    concerns. (See, e.g., ECF No. 21-2 at 9-10.)
11          In diversity actions, questions of privilege are controlled by state law. In re Cal.
12    Pub. Utils. Comm’n, 892 F. 2d 778, 791 (9th Cir. 1989); Fed R. Evid. 501 (“in a civil case,
13    state law governs privilege regarding a claim or defense for which state law supplies the
14    rule of decision”). Because this case involves state substantive claims and was removed
15    to federal court based on diversity jurisdiction, (see ECF No. 1), California law governs
16    applications of the privacy privilege in the instant diversity case.
17          In California, the right to privacy is set forth in Article I, Section I of the California
18    constitution. It is not an absolute right, but a right subject to invasion depending upon
19    the circumstances. Hill v. National Collegiate Athletic Ass’n, 865 P.2d 633, 654 (Cal.
20    1994). In Pioneer Electronics, Inc. v. Superior Court, 150 P.3d 198 (Cal. 2007), the
21    California Supreme Court set forth the framework for assessing privacy claims under the
22    California Constitution: (1) the claimant must have a “legally protected privacy interest,”
23    such as an interest in precluding dissemination of sensitive information or in making
24    intimate personal decisions without outside intrusion; (2) a claimant must have a
25    “reasonable expectation of privacy” founded on broadly based community norms; (3)
26    the invasion of privacy must be “serious”; and (4) the privacy interest must outweigh
27    the countervailing interests, such as discovery rights. Id. at 204-06 (citing Hill, 865 P.2d
28    at 654-57). However where, as here, the personal information sought is clearly relevant
                                                      6
                                                                                        20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.318 Page 7 of 16

1     and potentially imperative to a party’s claim, it is often accepted that a protective order
2     can adequately address the privacy interest and discovery is permitted. See Oakes v.
3     Halverson Marine, Ltd., 179 F.R.D. 281, 284 (C.D. Cal. 1998).
4              This framework has been applied by many courts in deciding how to resolve a
5     discovery request for the personal information of nonparties. See e.g., Puerto v.
6     Superior Court, 70 Cal. Rptr. 3d 701, 703 (Cal. Ct. App. 2004) (where the constitutional
7     right of privacy is involved, the court must apply a balancing of countervailing interests);
8     Pioneer Electronics, Inc., 150 P.3d at 206 (customer identifying information was a
9     proper area of discovery because the court found these consumers could provide
10    information that pertained to the plaintiff’s claims); Hill, 865 P.2d at 656 (“Conduct
11    alleged to be an invasion of privacy is to be evaluated based on the extent to which it
12    furthers legitimate and important competing interests.”). However, if “there is no
13    serious invasion of privacy,” courts generally find “no balancing of opposing interests is
14    required.” Puerto, 70 Cal. Rptr. 3d at 711. In general, disclosure of nonparty contact
15    and personal information is appropriate where a discovery request pertains to
16    “percipient witnesses to the relevant issue” because these individuals are “considered
17    persons having discoverable knowledge.” McArdle v. AT&T Mobility LLC, No. C09-
18    117CW(MEJ), 2010 WL 1532334, at *4 (N.D. Cal. April 16, 2010).
19             Regarding the first factor of this analysis, whether the personal identifying
20    information of customers is a legally protected privacy interest, California Courts have
21    recognized a privacy interest in an individual’s identity and contact information. See id.,
22    at *3.
23             About the second factor of the privacy analysis, whether an individual has a
24    “reasonable expectation of privacy” in the information sought, this Court finds Puerto
25    illustrative. Puerto involved a discovery dispute regarding the plaintiff’s request for the
26    personal identifying information of the defendant’s employees, who the defendant had
27    listed as witnesses. Puerto, 70 Cal. Rptr. 3d at 704. This information, the plaintiff
28    claimed, was relevant to the dispute because these individuals were percipient
                                                     7
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.319 Page 8 of 16

1     witnesses to the facts underlying the litigation. Id. at 706-07. In evaluating the
2     defendant’s claim of privacy privilege, the court noted that employees probably
3     expected their information would generally be kept private when they provided it as a
4     condition of their employment. Id. at 709. Nevertheless, the court did not believe
5     employees would want their identities withheld from a plaintiff seeking relief for wrongs
6     that occurred at their shared workplace. Id. (citing Belaire-West Landscape, Inc. v.
7     Superior Court, 57 Cal. Rptr. 3d 197, 202 (Cal. Ct. App. 2007)). “The fact that we
8     generally consider residential telephone and address information private does not mean
9     that the individuals would not want it disclosed under these circumstances.” Id.; see
10    also Pioneer, 53 Cal. Rptr. 3d at 516 (the plaintiff’s “proposed disclosure” (the contact
11    information of the defendant’s consumers who had filed complaints with regard to the
12    defendant’s commercial products) “was not ‘particularly sensitive’ as it involved
13    disclosing neither one’s personal medical history or current medical condition nor
14    details of disclosing one’s personal finances or other financial information, but merely
15    called for disclosure of contact information already voluntarily disclosed to [the
16    defendant]”); McArdle, 2010 WL 1532334 at * 3 (“Here, like in Pioneer, release of the
17    customer identifying information would be limited to Plaintiff and his counsel in this
18    case . . . [and] involves disclosure of contact information already voluntarily disclosed to
19    Defendants . . . [and] will help [p]laintiff learn the names of other persons who might
20    assist in prosecuting this case, and [ ] involves no revelation of personal or intimate
21    activities, or similar private information.”). The court in Puerto found this factor
22    weighed in favor of disclosure. Puerto, 70 Cal. Rptr. 3d at 709.
23          Similarly here, the Prior Owner likely expected Defendant to protect identity and
24    contact information provided as a condition of the lease or purchase. However, it is
25    reasonable to think that the Prior Owner would not object to the release of that
26    information in the context of litigation, particularly where Plaintiff complains of
27    problems with the vehicle that resemble those experienced by the Prior Owner. The
28    nature of the information is not deeply personal. Individuals also generally understand
                                                   8
                                                                                    20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.320 Page 9 of 16

1     that they may be called to testify to things they have witnessed. Therefore, the Court
2     finds this factor weighs in favor of disclosure.
3           In evaluating the third factor of the privacy invasion analysis, which considers the
4     seriousness of the invasion upon privacy rights, the court in Puerto concluded, “the
5     requested information, while personal, [was] not particularly sensitive as it [was] merely
6     contact information, not medical or financial details, political affiliations, sexual
7     relationships, or personnel information.” Puerto, 70 Cal. Rptr. 3d at 710. Rather, such
8     information requests fall within “basic civil discovery” procedures as the court
9     concluded “[n]othing could be more ordinary in discovery than finding out the location
10    of identified witnesses so that they may be contacted and additional investigation
11    [could be] performed.” Id.; see also McArdle, 2010 WL 1532334 at * 4 (the court found
12    “minimal information” requests regarding discovery of consumer’s personal information
13    “is indeed contemplated under the Federal Rules of Civil Procedure as basic to the
14    discovery Process,” highlighting that “Rule 26(a)(1)(A) requires each party to disclose . . .
15    the names, addresses and telephone numbers of each individual likely to have
16    discoverable information that the disclosing party may use to support its claims or
17    defenses”). As in Puerto, the information Plaintiff seeks here is “generally discoverable,
18    and . . . neither unduly personal nor overly intrusive.” See Puerto, 70 Cal. Rptr. 3d at
19    710. This factor favors disclosure of the Prior Owner’s identity and contact information.
20          Puerto found that analysis of the fourth factor of a privacy invasion claim,
21    balancing privacy rights against competing interests in favor of discovery, is not required
22    “when the court concludes there is no serious invasion of privacy.” Id. at 711. Though
23    the court did not consider disclosure of the employees’ personal identifying information
24    a serious invasion upon privacy rights, making the balancing unnecessary, the court
25    proceeded to weigh the employees’ privacy interests against “permitting access to
26    relevant information necessary to pursue litigation.” Id. at 711-12. Through this
27    balancing test, the court found that disclosure was appropriate as information regarding
28    percipient witnesses is properly discoverable. Id.
                                                    9
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.321 Page 10 of 16

1           Turning to the instant case, because the privacy invasion attendant to disclosing
2     the Prior Owner’s identity and contact information is minimal, the Court need not
3     engage in balancing. However, doing so only serves to confirm the Court’s belief that
4     disclosure is appropriate. Defendant’s disclosure will not encroach upon this
5     individual’s reasonable expectation of privacy in this basic information.
6           For the reasons stated above, Defendant fails to meet the burden of establishing
7     that privacy privilege should block discovery of the Prior Owner’s identity and contact
8     information. The Court notes that such information can be designated as confidential
9     under the terms of the protective order in this case, providing further protection to the
10    Prior Owner in this litigation. This Court therefore GRANTS Plaintiff’s motion to compel
11    the disclosure of responsive documents with the identity and contact information of the
12    former Vehicle owner UNREDACTED and ORDERS Defendant to comply with
13    supplemental production no later than August 24, 2020.
14          Arguing that “Defendant’s position is unsupportable,” Plaintiff requests discovery
15    sanctions for this issue. (ECF No. 21-1 at 3.) Plaintiff’s counsel states that he spent over
16    seven hours preparing the motion at the rate on $510 per hour. (ECF No. 21-3 at 2.)
17    Federal Rule of Civil Procedure 37(a)(5)(A) states that where a discovery motion is
18    granted, the Court “must, after giving an opportunity to be heard, require the party or
19    deponent whose conduct necessitated the motion, the party or attorney advising that
20    conduct, or both to pay the movant’s reasonable expenses incurred in making the
21    motion, including attorney’s fees. But the court must not order this payment if . . . the
22    opposing party’s nondisclosure, response, or objection was substantially justified[,] or . .
23    . other circumstances make an award of expenses unjust.”
24          Here, the Court finds it would be unjust to award costs to Plaintiff. The issue on
25    which Plaintiff prevailed largely involved Defendant’s efforts to protect the privacy
26    rights of a third party, rather than Defendant’s own privacy. Additionally, while Plaintiff
27    succeeded on this singular issue, the remaining issues in this discovery motion are being
28    resolved against Plaintiff. The Court therefore DENIES Plaintiff’s request for sanctions.
                                                   10
                                                                                    20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.322 Page 11 of 16

1     B.      Request for Production No. 25: Customers with the Same Problem and Vehicle
2             Plaintiff’s RFP No. 25 demands “documents identifying customers who have
3     sought repairs for the defects alleged in Paragraph 6 of Plaintiff’s Complaint regarding or
4     relating to battery drains and the same make, model and year as the subject vehicle.”
5     (ECF No. 21-1 at 26-27.) Defendant objected to this RFP, arguing in relevant part that
6     the requested information about owners of vehicles other than the Vehicle is irrelevant
7     and disproportional to the needs of the case, seeks private information of third parties,
8     and in unduly burdensome. (Id. at 27.)
9             In the first instance, the Court notes that the central request of this RFP is not for
10    documents pertaining to customer complaints regarding battery drain issues in the
11    same mass-produced vehicle Plaintiff purchased, but those “identifying customer” who
12    made those complaints. The Court largely finds Plaintiff’s arguments are directed
13    toward the discovery of complaints rather than the discovery of the complainants’
14    identities. In the first place, there may be scenarios where discovery of other
15    complaints, properly limited, are relevant and proportional to the case, see Jensen v.
16    BMW of N. Am., LLC, 328 F.R.D. 557, 562 (S.D. Cal. 2019) (“Given the standards recited
17    above for establishing willfulness, the Court finds that information regarding whether
18    the same defects were reported to BMW in other cars of the same make, model, and
19    year as Plaintiff's subject vehicle could conceivably be relevant to whether BMW acted
20    reasonably in denying Plaintiff's warranty claim.”). However, the Court finds discovery
21    of the information requested here, documents identifying every customer who brought
22    a potentially relevant complaint, is overbroad and not proportional to the needs of the
23    case.
24            The documents Plaintiff seeks are overbroad. First, customers who complained
25    about battery drain issues in vehicles with the same year, make and model may be
26    identified in any number of documents, unrelated to the complaints that Plaintiff claims
27    are relevant to this case. Second, “[r]egarding or relating to battery drains,” is a broad
28    category of complaints that may come from any number of different causes, including
                                                     11
                                                                                      20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.323 Page 12 of 16

1     leaving a vehicle light on. This request requires Defendant to produce documents
2     identifying every complainant, regardless of whether the specifics of the complaint bear
3     on the facts of this case. Third, while the contents of the complaints themselves might
4     be relevant, Plaintiff has not explained why the identities of the complainants are
5     relevant. Plaintiff claims relevance because the complaints may show “other persons
6     who own the same mass-produced vehicle, have complained of the same problems and
7     have had the complaints verified by dealerships as not the consumer’s fault.” (ECF No.
8     21-1 at 4.) He argues this will “show a potentially widespread problem exists,” to
9     undermine Defendant’s causation argument. (Id.) In this case, the complaints
10    themselves and Defendant’s records regarding the same would provide any relevant
11    information. Plaintiff would not need to contact or depose the third-party complainants
12    to learn what information they conveyed to Defendant.
13          Because of this considerable overbreadth, the discovery sought is also
14    disproportional. Recent amendments made to the language of Rule 26 dictate that
15    “‘even relevant information is subject to the proportional needs of the case before it is
16    within the scope of discovery.”’ Polaris Innovations Limited v. Kingston Technology
17    Company, Inc., No. CV-16-00300-CJC (RAOx), 2017 WL 3275615, *2 (C.D. Cal. Feb. 14,
18    2017) (quoting Hoffman v. Cnty. of L.A., No. CV 15-03724-FMO (ASx), 2016 WL 4698939,
19    *5 (C.D. Cal. Jan. 5, 2016)). Regardless of what efforts need be taken to collect the
20    requested discovery, the requested information is not sufficiently relevant to justify
21    requiring Defendant to respond to this RFP over Plaintiff’s complaint regarding a dispute
22    over a single preowned vehicle.
23          Accordingly, this Court DENIES Plaintiff’s motion to compel further responses to
24    RFP No. 25. Considering this ruling, the Court need not address Defendant’s objections
25    based on burden and third-party privacy.
26    ///
27    ///
28    ///
                                                  12
                                                                                  20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.324 Page 13 of 16

1     C.    Request for Production No. 20: Documents Used to Formulate Technical Service
2           Bulletins
3           In RFP No. 20, Plaintiff seeks “[a]ll documents which were consulted by
4     [Defendant] in developing the technical service bulletins which have been issued for
5     vehicles of the same year, make, and model as the [Vehicle] and were used regarding
6     repairs or service on the [Vehicle].” (ECF No. 21-2 at 24.)
7           Technical service bulletins (“TSBs”) are generated by manufacturers regarding a
8     problem or defect to provide guidance to repair facilities. (ECF No. 21-1 at 6; ECF No.
9     21-2 at 25.) Plaintiff claims the documents underlying the creation of these TSBs are
10    relevant to the instant dispute and maintains these documents “are likely to lead to
11    discovery regarding the potential root cause(s) of the problems, the prevalence of the
12    problems, and the efficacy of the proposed solution(s).” (Id.) Plaintiff specifically notes
13    that Defendant admits “TSB’s are in the vehicle’s repair history regarding emissions and
14    O2 sensors, which[] present clear exhaust and emission issues,” that the Vehicle had
15    oxygen sensor issues while Plaintiff owned it, and that “exhaust issues” are alleged in
16    the Complaint. (ECF No. 21-1 at 6.)
17          Defendant objects based on relevance and proportionality, as the documents
18    requested “offer little to no evidentiary value” for Plaintiff’s argument. (ECF No. 21-2 at
19    26.) Specifically, Defendant claims that the only TSBs performed on the Vehicle were
20    prior to Plaintiff’s ownership, and states, “of the four (4) TSBs that were performed on
21    the [V]ehicle prior to Plaintiff’s ownership,” Plaintiff only references one TSB “relating to
22    the operation of the oxygen (O2) sensors as being related to concerns Plaintiff
23    experienced.” (ECF No. 21-1 at 11.) Furthermore, Defendant argues that because the
24    only evidence Plaintiff experienced oxygen sensor issues in the Vehicle was a single
25    work order from May 27, 2020, the evidence does not demonstrate that the oxygen
26    sensor issue took more than one attempt to resolve, and so it could not give rise to
27    liability under the Act. (Id.) Thus, because Plaintiff’s request involves 1) TSBs performed
28    prior to Plaintiff’s ownership and 2) several TSBs that do not correspond to the defects
                                                   13
                                                                                    20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.325 Page 14 of 16

1     complained of in paragraph six of Plaintiff’s complaint, Defendant claims that “Plaintiff
2     has failed to demonstrate why documents consulted in developing these TSBs, which do
3     not relate [sic] to Plaintiff’s concerns, are relevant to his claims.” (Id.)
4           Under California law, TSBs and similar documents concerning a plaintiff’s vehicle
5     can be relevant to liability under the Act. Jensen v. BMW of N. Am., LLC., 328 F.R.D. 557,
6     565 (S.D. Cal. 2019); see also Zagarian, 2019 WL 611173, at *8 (the plaintiff’s request for
7     documents including “service information bulletins” were “limited to vehicles of the
8     same make, model, and year as the vehicle” and thus relevant to the issues in dispute
9     under the Act). However, to be relevant, the issues addressed in the TSBs should be
10    related to the specific issue Plaintiff experienced. Jensen, 328 F.R.D. at 563, 565 (finding
11    that some of the plaintiff’s requests were “broad[ ] and vaguely defined” and “not
12    necessarily tied to the specific issues that [the plaintiff] experienced with his vehicle”
13    and they should be limited to information that addressed the “problems that the
14    [p]laintiff’s vehicle specifically experienced”). Even when the information underlying
15    TSBs is relevant, in federal court the requested information must still be proportional to
16    the needs of the case considering the damages sought by Plaintiff. See, e.g., Zagarian,
17    2019 WL 611173 at *7-8; Putman v. BMW of North America, LLC, No. CV-17-3485-JAK
18    (KSx), 2018 WL 6137160, *5 (C.D. Cal May 14, 2018) (citing Fed. R. Civ. P. 26 Advisory
19    Committee Note to 2015 Amendment) (the proportionality standard of Rule 26
20    “‘encourages judges to be more aggressive in identifying and discouraging discovery
21    overuse’”). The factors to consider when weighing proportionality in discovery, include
22    “the importance of the issues at stake in the action, the amount in controversy, the
23    parties’ relative access to relevant information, the parties’ resources, the importance
24    of the discovery in resolving the issues, and whether the burden or expense of the
25    proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
26          In the instant Request, Plaintiff is requesting all foundational documents
27    underlying the TSBs that have been performed on Plaintiff’s vehicle. (ECF No. 21-1 at 6.)
28    However, Plaintiff has drawn only a single, weak connection between the TSBs
                                                     14
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.326 Page 15 of 16

1     performed and Plaintiff’s alleged defects. Nothing about the single issue with oxygen
2     sensors in May 2020, which lacking any subsequent complaints, appears to have been
3     resolved, indicates that the underlying documents for all four TSBs performed on the
4     vehicle are significant to this case. Furthermore, the instant case is not a class-action
5     suit and the causes of action here involve a single car and the utility of a single
6     individual. (ECF No. 1-3.) If Plaintiff meets his burden of proving liability under the Act,
7     he will be entitled to civil penalties under California Civil Code 1794(b)(1) and (2),
8     including the Vehicle’s purchase price of $68,286.16. (Id. at 5-6.) If Plaintiff also proves
9     that Defendant’s refusal to repurchase the Vehicle was willful, Plaintiff will be entitled
10    to a civil penalty of twice his damages. Cal. Civ. Code. § 1794(c). Although the amount
11    of damages is to be calculated at trial, given that the instant case only involves a single
12    Plaintiff and a single Vehicle, it is unlikely that damages will exceed $200,000. With
13    respect to the “issues at stake in the action” and “amount in controversy,” it is not
14    proportional to disclose the foundational documents for three TSBs that do not appear
15    at all relevant to this case, and one that has at-best doubtful relevance.
16          Considering “the parties’ relative access to relevant information” and “the parties’
17    resources,” the Defendant possesses substantial resources and could possibly access the
18    documents Plaintiff requests. While Plaintiff already has access to TSB’s in the Vehicle’s
19    repair history regarding emissions and O2 sensors, (ECF No. 21-3 at 5-8), Plaintiff seeks
20    foundational documents underlying the TSBs, which are not otherwise available to
21    Plaintiff. (ECF No. 21-1 at 6).
22          Because Plaintiff has failed to demonstrate any connection between the four TSBs
23    at-issue in this RFP and any repeated performance issue during Plaintiff’s ownership of
24    the Vehicle, the Court SUSTAINS Defendant’s relevance and proportionality objections.
25    The Court therefore DENIES Plaintiff’s motion to compel further response to RFP No. 20.
26    ///
27    ///
28    ///
                                                    15
                                                                                     20cv242-BAS (MSB)
     Case 3:20-cv-00242-BAS-MSB Document 26 Filed 08/18/20 PageID.327 Page 16 of 16

1                                        IV.     CONCLUSION
2           For the reasons described above, the Court ORDERS as follows:
3           1.    Plaintiff’s motion to compel disclosure of the identity and contact
4     information of the Prior Owner, and the warranty repair history during the prior
5     ownership is GRANTED. No later than August 24, 2020, Defendant must reproduce the
6     affected documents without redacting the Prior Owner’s identity and contact
7     information, or warranty repair history;
8           2.    Plaintiff’s motion for discovery sanctions is DENIED.
9           3.    Plaintiff’s motion to compel further response to RFP No. 25 is DENIED; and
10          4.    Plaintiff’s motion to compel further response to RFP No. 20 is DENIED.
11          IT IS SO ORDERED.
12    Dated: August 17, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   16
                                                                                 20cv242-BAS (MSB)
